ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
MaxFour-Weitz Joint Venture, LLC             )      ASBCA Nos. 60493, 60494, 60495
                                             )                 60496,60497
                                             )
Under Contract No. W912DQ-07-D-0031          )

APPEARANCE FOR THE APPELLANT:                       Robert W. Tate, Esq.
                                                     Law Office of Robert W. Tate
                                                     Napa, CA

APPEARANCES FOR THE GOVERNMENT:                     Thomas J. Warren, Esq.
                                                     Acting Engineer Chief Trial Attorney
                                                    David F. Innis, Esq.
                                                     Engineer Trial Attorney
                                                     U.S. Army Engineer District, Kansas City

                                 ORDER OF DISMISSAL

       Pursuant to an agreement reached during a mediation conducted at the Board, and at
the request of the parties in their "Joint Stipulation of Dismissal," dated 19 October 2017,
these appeals are hereby DISMISSED WITH PREJUDICE.

      Dated: 24 October 20 I 7


                                                  J .'REIDPROUTY
                                                  Administrative Judge
                                                  Vice Chairman
                                                  Armed Services Board
                                                  of Contract Appeals


      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed Services
Board of Contract Appeals in ASBCA Nos. 60493, 60494, 60495, 60496 and 60497, Appeals of
MaxFour-Weitz Joint Venture, LLC, rendered in conformance with the Board's Charter.

       Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals